DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6, filed 28 June 2022, in view of the amendments with respect to claims 1-2, 8-9, and 15 have been fully considered and are persuasive.  The double patenting rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections claim(s) 1-6, 8-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite the limitation “the preamble received target power is provided as a Preamble received target power for 4-step RACH procedure based on a preamble received target power for 2-step RACH procedure being not provided”. The applicant’s specification does not disclose a preamble received target power being “provided” or “not provided” and makes no mention of the preamble received target power being provided as a 4-step RACH preamble received target power when a 2-step RACH preamble received target power is not provided. ¶¶239-241 of the applicant’s specification disclose setting a transmission power in the 2-step RACH procedure based on a preamble received target power. ¶¶263-264 of the applicant’s specification disclose setting the preamble received target power to the preamble received target power for the 4-step RACH procedure. However, the specification does not discuss how the preamble received target powers for the 2-step or 4-step RACH procedures are provided or not provided. Nor does the specification provide support for using the preamble received target power for the 4-step RACH procedure when the preamble received target power for the 2-step RACH procedure is not provided. Claims 2-6 and 9-13 are also rejected since they are dependent upon rejected claims 1 and 8 respectively, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US 2021/0168862 A1 (hereinafter referred to as “Murray”) in view of CMCC 3GPP R2-1909770 “2-step RACH power control” (hereinafter referred to as “CMCC”) in view of Intel 3GPP R1-1906779 “Discussion on channel structure for 2-step RACH” (hereinafter referred to as “Intel”). Note CMCC was cited by the applicant in the IDS received 27 January 2021 and Intel was cited by the applicant in the IDSs received 27 January 2021 and 19 February 2021.
As to claims 1, 8, and 15, Murray teaches a method of performing a random access channel (RACH) procedure by a user equipment (UE) in a wireless communication system (fig 2b and fig 5, para [0066], where, the UE 201 transmits RAP 213 (random access preamble) to the gNB 202), the method comprising:
transmitting, to a base station (BS), a preamble on a physical random access channel (PRACH) and a payload on a physical uplink shared channel (PUSCH) via a message A (fig 12, para [0112]-[0115], where, “at step 281 the UE 201 transmits MsgA, which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity. MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs”, further, para [0124] and table 8, where, “1> instruct the physical layer to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI”); and
receiving, from the BS, a message B related to contention resolution after transmitting the message A (fig 12, para [0113] and para [0121], where, “at step 282 the “UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU”),
wherein a transmission power of the PUSCH is determined based on a preamble received target power and an offset related to the preamble received target power (para [0124] and table 8, where, “1> set PREAMBLE_RECEIVED_TARGET_POWER to preambleReceivedTargetPower + DELTA_PREAMBLE + (PREAMBLE_POWER_RAMPING_COUNTER − 1) × PREAMBLE_POWER_RAMPING_STEP” and “1> instruct the physical layer to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI (if available), PREAMBLE_INDEX and PREAMBLE_RECEIVED_TARGET_POWER”).
Although Murray teaches “A method…to the message A, wherein a transmission power…received target power,” Murray does not explicitly disclose “wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A” and “the preamble received target power…in a time domain”.
However, CMCC teaches wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A (§2: “For the downlink pathloss estimate for MsgA PUSCH power control, the UE uses the same RS resource index as that used for the corresponding MsgA PRACH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A” as taught by CMCC because it provides Murray’s method with the enhanced capability of using the same RS resource index for MsgA PUSCH power control as the corresponding MsgA PRACH (CMCC, §2).
Although Murray in view of CMCC teaches “A method…received target power,” Murray in view of CMCC does not explicitly disclose “the preamble received…in a time domain”.
However, Intel teaches wherein a transmission power of the PUSCH is determined based on a preamble received target power and an offset related to the preamble received target power (§1: Preamble received target power and An offset relative to the preamble received target power are power control parameters used to determine PUSCH Tx power), and the preamble received target power is provided as a Preamble received target power for 4-step RACH procedure based on a preamble received target power for 2-step RACH procedure being not provided (§1: “Power control parameters can be separately configured for 2-step and 4-step RACH. If a power control parameter is not configured for 2-step RACH, the corresponding power control parameter of 4-step RACH is used instead for 2-step” (i.e., if preamble received target power is not configured for 2-step RACH, the preamble received target power of 4-step RACH is used), and
wherein the PRACH transmitted via the message A and the PUSCH transmitted via the message A are transmitted based on a predetermined time gap in a time domain (§2.1; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC by including “the preamble received…in a time domain” as taught by Intel because it provides Murray in view of CMCC’s method with the enhanced capability of ensuring MsgA PUSCH transmission (Samsung, §2.1; figure 2: “MsgA PRACH and PUSCH in same or different slots” and “Time domain resource allocation of an MsgA PUSCH occasion includes slot offset, configuration period, starting symbol and length”).
	As to claims 2 and 9, Murray in view of CMCC in view of Intel teaches the method according to claim 1.
CMCC further teaches the index related to the reference signal is used for calculating a path loss for the transmission power allocation (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC in view of Intel by including “the index related to the reference signal is used for calculating a path loss for the transmission power allocation” as further taught by CMCC for the same rationale as set forth in claim 1 (CMCC, §2).

Claims 3-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of CMCC as applied to claims 2 and 9 respectively above, and further in view of Samsung 3GPP R1-1906906 “Procedure for Two-step RACH” (hereinafter referred to as “Samsung”). Note Samsung was cited by the applicant in the IDS received 27 January 2021.
As to claims 3 and 10, Murray in view of CMCC in view of Intel teaches the method of claim 2.
Although Murray in view of CMCC in view of Intel teaches “The method of claim 2,” Murray in view of CMCC in view of Intel does not explicitly disclose “a transmission beam for transmission of the PUSCH is selected based on the calculated path loss”.
However, Samsung teaches a transmission beam for transmission of the PUSCH is selected based on the calculated path loss (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC in view of Intel by including “a transmission beam for transmission of the PUSCH is selected based on the calculated path loss” as taught by Samsung because it provides Murray in view of CMCC in view of Intel’s method with the enhanced capability of performing beam selection according to the 2-step RACH process (Samsung, §§2 and 2.4).
As to claims 4 and 11, Murray in view of CMCC in view of Intel teaches the method of claim 1.
Although Murray in view of CMCC in view of Intel teaches “The method of claim 1,” Murray in view of CMCC in view of Intel does not explicitly disclose “receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH”.
However, Samsung teaches receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC in view of Intel by including “receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH” as taught by Samsung because it provides Murray in view of CMCC in view of Intel’s method with the enhanced capability of performing beam selection according to the 2-step RACH process (Samsung, §§2 and 2.4).
As to claims 5 and 12, Murray in view of CMCC in view of Intel, and further in view of Samsung teaches the method of claim 4.
Samsung further teaches the channel measurement for the transmission of the PUSCH is performed based on reference signal received power (RSRP) of the SSB or the CSI-RS (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC in view of Intel, and further in view of Samsung by including “the channel measurement for the transmission of the PUSCH is performed based on reference signal received power (RSRP) of the SSB or the CSI-RS” as further taught by Samsung for the same rationale as set forth in claim 4 (Samsung, §§2 and 2.4).
As to claims 6 and 13, Murray in view of CMCC in view of Intel, and further in view of Samsung teaches the method of claim 4.
Samsung further teaches the index related to the reference signal is an index of the SSB related to the channel measurement for the transmission of the PUSCH (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC in view of Intel, and further in view of Samsung by including “the index related to the reference signal is an index of the SSB related to the channel measurement for the transmission of the PUSCH” as further taught by Samsung for the same rationale as set forth in claim 4 (Samsung, §§2 and 2.4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469